DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/163,469, filed on January 31, 2021.  In response to Examiner’s Non-Final Rejection of August 01, 2022, Applicant on November 01, 2022, amended claims 1, 4, 5, 7, 9, 11, 14, 15, 17 and 19. Claims 1-20 are pending in this application and have been rejected below. 

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 







Response to Arguments
Applicant's Arguments/Remarks filed November 01, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 01, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claim 1 recites many significant additional elements above and beyond what the Office Action identifies as the abstract idea: 

"generating a schedule summary displaying one or more selectable portions of each block of availability, wherein the schedule summary comprises the one or more schedules for the drivers, wherein: the one or more selectable portions of each block of availability on the schedule summary not scheduled are labeled as unfilled portions; and the one or more selectable portions of each block of availability on the schedule summary as scheduled are labeled as filled portions; receiving one or more selections of the one or more selectable portions of each block of availability from a user, wherein each selection causes one or more changes to occur as displayed on a graphical user interface (GUI) of an electronic device of the user."

	Amended independent claim 11 recites similar limitations with many additional elements beyond what the Office Action identifies as the abstract idea. 
	The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of driver scheduling and uses the ideas in meaningful way that is not generally linking to a technological environment. Indeed, "using a rolling horizon optimization technique configured to match each one of the one or more remaining drivers with at least one tractor within a period of time" integrates the ideas into a practical application. 
	Accordingly, amended independent claims 1 and 11 integrate the ideas into a practical application and should not be rejected under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner finds the aforementioned limitations further narrow the abstract idea. The graphical user interface is used as a tool to display insignificant extra solution activities. Specifically, displaying the results of the scheduling data processing and analysis. Thus, Examiner maintains the claims are directed to an abstract idea.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well- understood, routine, or conventional in the field. Specifically, as quoted above, amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea. 
	Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1 and 11 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11. 
	The originally-filed specification includes examples describing how the invention is non- conventional, such as, "[t]urning ahead in the figures, FIG. 8 shows an exemplary embodiment of a GUI 800 for initiating schedule generation. In many embodiments, GUI 800 can comprise input summary 810, schedule summary 820, configuration panel 830, and output summary 840. In various embodiments, input summary 810 can be configured to display a summary of the input into the schedule generating algorithm. For example, an input summary can display a domicile being scheduled, dates for the scheduling, a number of drivers selected (e.g., via GUI 600 (FIG. 6), a number of tractors selected (e.g., via GUI 700 (FIG. 7)), a number of drivers needing to be rescheduled, and/or a number of tractors needing to be rescheduled. In some embodiments, GUI 800 can comprise a filter selector. A filter selector can be configured to, when selected, display a filtering panel similar to filter selector 610 (FIG. 6) and filter selector 710 (FIG.7). In some embodiments, schedule summary 820 can show each driver's schedule as a row with a unique driver ID label. In various embodiments, schedule summary 820 can show a current iteration of a schedule for one or more drivers and can be updated when a new scheduling process is completed. In many embodiments, a driver's schedule can comprise one or more selectable portions for each scheduled block of availability for the driver. Selecting one or more selectable portions can cause various changes in GUI 800." Originally-filed Specification at  56 (emphasis added). 
	Accordingly, amended independent claims 1 and 11 are directed to an inventive concept and should not be rejected under 35 U.S.C. § 101.

In response, Examiner respectfully disagrees. As stated in the previous Final Office Action (dated 04/12/2022). Examiner reminds Applicant the Berkheimer memorandum addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. Examiner finds the Applicant is attempting to say the Step 2A - Prong One elements, the abstract idea, is what makes the claim eligible, yet the aforementioned limitations recite displaying input and output summaries of the scheduling data, which is considered insignificant extra-solution activities of collecting and delivering data. As stated in the previous Office Action, Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant in the outcome of the resulting driver scheduling. Examiner maintains the position that the additional elements recited in the present claim are used as tools to apply the instructions of the abstract idea without providing any meaningful limitations. Applicant has not identified any disclosure that would alter this analysis. For at least these reasons the claims 1-20 remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a system and claims 11-20 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating schedules for drivers.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining one or more respective day cab schedules for each respective day cab driver of the drivers; assigning one or more permanent drivers of the drivers to one or more permanent tractors; assigning at least one driver of one or more remaining drivers of the drivers to at least one tractor based on a first set of rules comprising using rolling-horizon optimization with column generation configured to match each one of the one or more remaining drivers with at least one tractor within a time period, wherein the rolling-horizon optimization solves problems by breaking down the problems into sub-problems by dividing a time schedule into a plurality of portions; excluding, from using the rolling-horizon optimization, a driver of the drivers having a short work week; assigning, via a second set of rules, a tractor to the driver of the drivers having the short work week, wherein the second set of rules are different from the first set of rules, after a predetermined time interval from assigning the at least one driver, iteratively assigning the at least one driver of the one or more remaining drivers of the drivers to at least one other tractor using the first set of rules, wherein new data is continually received within the time period, and wherein each problem of the problems is extracted using the rolling- horizon optimization; generating a schedule summary displaying one or more selectable portions of each block of availability, wherein the schedule summary comprises the one or more schedules for the drivers wherein: the one or more selectable portions of each block of availability on the schedule summary not scheduled are labeled as unfilled portions; and the one or more selectable portions of each block of availability on the schedule summary as scheduled are labeled as filled portions; receiving one or more selections of the one or more selectable portions of each block of availability from a user constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a processor and graphical user interface does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 11 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving a request to generate one or more schedules for one or more drivers; wherein each selection causes one or more changes to occur as displayed on a graphical user interface  of an electronic device of the user; and coordinating displaying the one or more schedules for the drivers the an electronic device of the user, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a system comprising one or more non-transitory computer-readable storage devices storing computing instructions configured to run on one or more processors and a graphical user interface of an electronic device at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The method implemented via execution of computing instructions configured to run at one or more processors and stored on a non-transitory computer-readable media and graphical user interface on an electronic device recited in claim 11 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 11 does not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a system comprising one or more non-transitory computer-readable storage devices storing computing instructions configured to run on one or more processors and graphical user interface (GUI) of an electronic device amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0030]; [0045]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 9 and 19 recites receiving, from driver electronic devices of the drivers an availability of the drivers which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 8 and 18 recites wherein the first set of rules comprises column generation for each scheduling problem of one or more scheduling problem, which merely recites an instruction to apply the abstract idea using a generic computer component; MPEP 2106.05(f). Additionally, Claims 2-7, 9, 10, 11-17, 19 and 20 recite steps that further narrow the abstract idea. Therefore claims 2-10 and 11-19 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. (US 10747213 B2) – The process cost prediction model management module may establish the optimal work scheduling using a rolling horizon scheme of updating the optimal work scheduling being applied to apply a prediction error or an amount modification and thereby periodically updating the work scheduling.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624